         Case 7:12-cv-06421-KMK Document 247 Filed 05/27/21 Page 1 of 1




      1615 S. Congress Ave, Suite 103, Delray Beach, FL 33445 (Phone: 561-292-2127)
          Email: ron@kaniuklawoffice.com / Website: www.kaniuklawoffice.com

Ronald Scott Kaniuk, Esq.--Admitted in Florida, New York and New Jersey

May 27, 2021

BY: Electronic Filing via CM-ECF
Honorable Kenneth M. Karas, United States District Court Judge
United States District Court for the Southern District of New York
Honorable Charles L. Brieant, Jr. Federal Building and United States Courthouse
300 Quarropas Street
White Plains, New York 10601-4150

        RE:     Securities and Exchange Commission vs. Bronson, Et Al
                Case Number 12-CV-6241 (KMK)

Dear Judge Karas:

Our Firm represents Stuart Krost and Chelsea Krost in the above-referenced action.

The Court entered an Order dated May 25, 2021, scheduling a Hearing for June 3, 2021, at 1:30 PM (the
“Hearing”) and directing that my clients appear.

We are writing to request that the Hearing be adjourned and re-scheduled or that the appearance of my
clients be excused for a later date for the following reasons:

    1. Both of my clients and I are located in Florida.
    2. Dr. Krost has a full schedule of patients scheduled for appointments on that date and requiring his
       appearance would cause great disruption to him and his patients.
    3. Ms. Krost is nine (9) months pregnant and scheduled to give birth any day now.
Based on the foregoing, we would respectfully request that the Hearing be adjourned and re-scheduled or
that the appearance of my clients be excused for a later date.

Please contact me with any questions concerning this matter.

                                                Sincerely,
                                                Ronald Scott Kaniuk, Esq.

cc: All Registered CM-ECF Users
